Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT
(I) Withdrawn claims 7-9 and 16-18 have been REJOINED.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on August 9, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on May 10, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1 and 11, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for a recording head, comprising: a write pole extending to an air-bearing surface; a near-field transducer positioned proximate a first side of the write pole in a down-track direction, the near-field transducer comprising a peg coupled with a bottom portion having a first shape; and a heatsink structure adjacent and coupled to the bottom portion and positioned between the near-field transducer and the write pole, the heatsink structure having a first surface having a second shape corresponding to the first shape and an opposing surface that is sloped toward the first surface, wherein the heatsink structure comprises a back surface positioned distal the air-bearing surface, wherein the back surface is disposed at an angle with respect to the near-field transducer in a down-track direction and extends away from the air-bearing surface.
Additionally, the instant invention (as set forth in independent claim 11) provides for a recording head, comprising: a write pole extending to an air-bearing surface; a near-field transducer positioned proximate a first side of the write pole in a down-track direction, the near-field transducer comprising a peg coupled with a bottom portion having a first shape; and Amendment and ResponsePage 5 of 9First Named Inventor: Helene P. Habibia heatsink structure adjacent and coupled to the bottom portion and positioned between the near-field transducer and the write pole, the heatsink structure having a first surface having a second shape corresponding to the first shape and forming a wedge shape with a second surface that is sloped toward the first surface in a direction toward the air-bearing surface, wherein the heatsink structure comprises a back surface positioned distal the air-bearing surface, wherein the back surface is disposed at an angle with respect to the near-field transducer in a down-track direction and extends away from the air-bearing surface.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a recording head with the heatsink structure, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1 and 11.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1 and 11.
Moreover, since claims 2, 3, 5-10 and 12, 13, 15-19 depend from and further limit the allowable subject matter of independent claims 1 and 11, respectively, they too are considered allowable over the prior art of record.

Rejoinder of Inventions
Claims 1-3, 5-13, 15-19 are allowable. To the extent that any claims allowed can be considered generic or subgeneric to the enumerated Species as set forth in the restriction requirement, mailed on March 1, 2022, the restriction requirement pertaining to such species (if applicable) is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688